DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 28-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claims 28 recites “one or more computer readable storage medium, the program instructions readable/executable by one or more computer processors” and claim 35 recites “one or more computer readable storage media; and program instructions stored on computer readable storage media for execution by at least one of the one or more computer processors”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  In this case, Paragraph [0092] of the specification recites the computer readable storage medium may but not limited to”.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
          A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 28-30 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (US 2008/0228755 A1, hereinafter “Haga”).
Regarding claims 21, 28 and 35, Haga discloses a computer-implemented method comprising: determining, by one or more computer processors, information associated with a configuration of a distribution system (see Figure 3, para. 0052, a resource configuration information storage unit with resource ID and resource type) ; determining, by one or more computer processors, information related to a set of resource to process utilizing the distribution system (see Figure 4, para. 0074, resource utilization such as CPU and memory of Web server load, web server can be one or more computer); determining, by one or more computer processors, respective values for a plurality of parameters related to processing the set of resources utilizing the distribution system (see Figures 4, 7, 8 and 9, para. 0074-0077, a set of resources can be CPU utilization and memory utilization); selecting, by one or more computer processors, an initial set of control policies (see para. 0125-0127, autonomic control policies created by the system operator can be the initial set of control policy); updating, by one or more computer processors, the initial set of control policies (see para. 0043, 0050 control policies are created based on monitoring of resources; para. 0097 and 0121, update or change control policies based on conditions); and instructing, by one or more computer processors, the distribution system to process the set of resources utilizing the updated set of control policies (see para. 0125, control policies reflect the monitoring metrics of resources on computers).
Regarding claims 22, 29 and 36, Haga discloses wherein the distribution system includes a plurality of process elements (PEs) and an interconnect structure (see para. 0040, plurality of servers or processing elements).
Regarding claims 23, 30 and 37, Haga discloses wherein the information associated with the configuration of the distribution system includes information selected from the group consisting of a quantity of active Pes (see Figure 4, para. 0074, resource amount is the number of computer apparatuses or Pes), a quantity of buffers included within a respective PE (see Figure 4, para. 0074, memory utilization can be buffers), a storage capacity corresponding to a respective buffer (see Figure 4, load can represent the capacity, an ID corresponding to each active PE (see Figure 4, function module ID 1230), and IDs respectively associated with the one or more buffers included within an active PE (see Figure 4, Module ID 1230 with memory utilization rate 1232).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rama et al. (US 2010/0094999 A1, see  para. 0014-0015, control policies to limit the number of processes).
Smith (US 2007/0150559 A1, see para. 0056-0057, access control policies). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463